Citation Nr: 0417855	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
benign prostate hypertrophy, with incomplete voiding.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated at 10 percent.

5.  Entitlement to an initial compensable evaluation for 
bulging disc at C6-C7, with residual headaches.

6.  Entitlement to service connection for a condition as 
secondary to asbestos exposure.

7.  Entitlement to an increased initial rating for inner ear 
dysfunction with resulting occasional dizziness and episodes 
of fatigue, currently evaluated at 10 percent.
8.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1980 and from June 1982 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled the 
increased rating issues of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The issues of entitlement to service connection for a 
bilateral knee condition, a bilateral hearing loss and 
tinnitus, and entitlement to an increased initial rating for 
benign prostate hypertrophy, with incomplete voiding, 
degenerative disc disease of the lumbar spine, bulging disc 
at C6-C7, with residual headaches, and an inner ear 
dysfunction with resulting occasional dizziness and episodes 
of fatigue, will be the subject of a separate decision and 
are addressed in the REMAND portion of the decision below.  
The appeal of those issues are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Entries in the service medical records (SMRs) reflect 
that the veteran was exposed to asbestos during the 
performance of his duties while in active naval service and 
was monitored via an asbestos medical surveillance program.

2.  The SMRs do not reflect any entries for complaints, 
findings, or treatment of, any disease or condition 
associated with exposure to asbestos.  The Report of Physical 
Examination at Retirement assessed the veteran's lungs and 
chest as normal, and laboratory results were interpreted as 
normal.

3.  The medical evidence of record does not show the veteran 
to currently manifest a disease or condition associated with 
asbestos.


CONCLUSION OF LAW

There is no current disease or condition associated with 
exposure to asbestos which may be service connected.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

The enhanced duty to notify a claimant includes being 
informed as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well informing the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A VCAA notice has not been issued in this case.  Generally, 
this procedural deficiency requires a remand so that it may 
be remedied.  The Board deems  it harmless and prejudicial as 
concerns the veteran's claims for service connection for any 
disease or condition associated with exposure to asbestos.

First, the Board notes the Court of Appeals For Veterans 
Claims' (Court) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which held that a VCAA notice must be issued 
prior to an initial adverse adjudication of a claim.  Second, 
and more significantly, the Board deems the absence of the 
requisite VCAA notice as nonprejudicial to the Board's 
deciding this issue at this juncture because, essentially 
there is no dispute as to this issue.

There must be a diagnosed disease or disability to link to 
one's active service in order for there be an issue of 
service connection, as well as to trigger VA's duty to 
assist.  See Wells v. Principi, 326 F.3d 1381 (2003); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  As the Board will set 
forth below, there is no disagreement between the veteran and 
VA as to the existence of a current disease or disability as 
concerns the veteran's exposure to asbestos or mercury.  The 
veteran acknowledges that he does not manifest either 
symptomatology or a diagnosed disease or condition which may 
be associated with either asbestos, and advises that he seeks 
service connection only as insurance against some future 
event which may or may not occur.

Given this state of affairs, there is no risk of the Board 
predicting what impact a proper notice would have on the 
veteran's efforts to pursue his claim, or what evidence or 
information might be developed after an informed notice.  See 
Huston v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not 
for the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  On 
these issues, the case is in a posture where the 
determination essentially is one of law.

There also is the matter that the statement of the case (SOC) 
sets forth the VCAA and VA's duties thereunder in full.  The 
Board duly recognizes that any notice in a SOC does not 
comply with the requirement that notice be issued upon 
receipt of a substantially complete application for benefits, 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Pellegrini, and the SOC does not inform who will 
obtain what part of the evidence needed to support the claim.  
Id.; Quartuccio.  Nonetheless, it does provide a barometer of 
the veteran's reaction to a notice as concerns VCAA notice.  
As mentioned, there is no information to be developed, as 
there is no disability.  This situation is analogous to the 
holding in Sabonis v. Brown, 6 Vet. App. 426 (1994), as there 
is no basis on which to grant the veteran's claim for service 
connection for exposure to asbestos.

Therefore, the Board finds the absence of VCAA notice 
nonprejudicial as to the issue of service connection for a 
disease or condition associated with exposure to asbestos, 
and the Board will decide the appeal without remanding for 
VCAA notice.  See Conway v. Principi, 353 F.3d 1369, 1373-74 
(Fed. Cir. 2004).

Factual background

A document in the SMRs dated in September 1986 reflects that 
the veteran was exposed to asbestos for a period in excess of 
one year but less than five years.  A document dated in 
August 1993 reflects that the veteran worked with asbestos 
products while assigned to the USS John F. Kennedy from 
January 1978 to January 1979.  The document also reflects 
medical authorities' recommendation that the veteran be 
included in an asbestos surveillance program.  An August 1993 
medical questionnaire reflects that the veteran denied any 
symptomatology associated with exposure to asbestos during 
the prior year.

There are no entries in the SMRs as to any clinical findings 
of pathology related to exposure to asbestos.  The Report of 
Medical Examination for Retirement assessed all areas except 
the anus and rectum as normal.  The exception was due to a 
notation of urinary retention.  Laboratory tests were 
interpreted as normal.

In his notice of disagreement, the veteran acknowledges that 
no disability rating can attach a this time, but states that 
it can take several years for an asbestos related condition 
to manifest, and he seeks service connection in the event 
future treatment is needed.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2003).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003); 
Hickson v. West, 12 Vet. App. 247, 253; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  When making a determination of service 
connection, VA must administer its regulations under a broad 
and liberal interpretation consistent with the facts in each 
case.  38 C.F.R. § 3.303(a) (2003).

As noted, there is no evidence to show the first requisite 
for service connection, as there is no current disease or 
disability associated with asbestos manifested.  Hickson v. 
West, 12 Vet. App. at 253; Caluza v. Brown, 7 Vet. App. at 
506.  The diseases commonly associated with asbestos are 
asbestosis, pleural effusions and fibrosis, pleural plaques, 
and mesothelioma of pleura or peritoneum.  VAOPGCPREC 4-2000, 
p. 12 (April 13, 2000).  While the Board understands the 
veteran's concern for his future well-being, that is not the 
basis on which the law and regulations are applied.  Congress 
authorized the allowance of veteran's disability benefits for 
existing disabilities, not those which may accrue in the 
future.  Thus, the Board is constrained to deny the claim.


ORDER

Entitlement to service connection for a condition or disease 
associated with exposure to asbestos is denied.


REMAND

As set forth in the decision portion, the veteran's claim was 
pending at VA on the effective date of the VCAA and, 
therefore, the VCAA applies to his claim,  VAOPGCPREC 7-2003 
(November 19, 2003), and he was not provided a VCAA notice 
letter.  Thus, the veteran must be provided the requisite 
VCAA notice, and given the opportunity to respond in 
accordance therewith, prior to the Board continuing appellate 
review of the appeal of the remaining issues of service 
connection for a bilateral knee condition, a bilateral 
hearing loss and tinnitus, and entitlement to an increased 
initial rating for benign prostate hypertrophy, with 
incomplete voiding, degenerative disc disease of the lumbar 
spine, bulging disc at C6-C7, with residual headaches, and an 
inner ear dysfunction with resulting occasional dizziness and 
episodes of fatigue.

The Board notes that the rating criteria for spine pathology 
were changed, effective September 26, 2003, see 68 FR 51454-
51458 (August 27, 2003), and there recently has been a normal 
range of motion standard set in these regulations.  The 
veteran's spine disabilities must be assessed in light of the 
new criteria as of that date forward, if deemed more 
favorable to him than the prior criteria.  The Board also 
notes that the examiner at the May 2001 general medical 
examination noted that the veteran received full 
kidney/bladder and dizziness and vertigo workups.  The Board 
finds no record of those clinical tests or workups in the 
claim file.

Regarding the issue of service connection for a bilateral 
hearing loss, a review of the May 2001 VA audiology 
examination revealed that the examiner concluded that the 
veteran had a high frequency hearing loss in the right ear at 
6000 Hz, and a sloping to mild hearing loss in the left ear 
at levels above 4000 Hz.  However, the data for the higher 
levels was not given.  In addition, she did not specifically 
comment whether the veteran's hearing loss was considered to 
be normal within the normal range of hearing.  Furthermore, 
although the audiologist indicated that she would provide 
information of the claimed tinnitus, no specific reference to 
tinnitus was made during the examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issues of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.

2.  After the above is complete, the RO 
should ensure that all potential sources 
of the veteran's SMRs from his initial 
tour of service from 1976 to 1980 are 
queried and exhausted.  The RO also 
should ensure that the clinical and 
diagnostic test records related to the 
service-connected disabilities for which 
the veteran seeks an increased initial 
rating are associated with the claim 
file.  The RO should also ensure that any 
related treatment records generated since 
July 2002 supplemental SOC (SSOC) are 
obtained and associated with the claim 
file.

3.  The veteran should be afforded a VA 
audiology examination to determine 
whether the veteran has a bilateral 
hearing loss and/or tinnitus attributable 
to his military service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
audiologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide an opinion as to whether 
the veteran's has a hearing loss within 
the normal range of hearing.  
Furthermore, the audiologist should 
provide an opinion as to whether the 
veteran has tinnitus that can be 
associated with his military service.  
Reasons and bases are to be provided for 
any opinion rendered. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SSOC in light of all 
the other evidence of record, to include 
review of the veteran's spine 
disabilities giving consideration to the 
new rating criteria.  To the extent that 
any benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



